Citation Nr: 0824618	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-30 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence was submitted to re-
open a claim for entitlement to service connection for 
arthritis.

2.  Whether new and material evidence was submitted to re-
open a claim for entitlement to service connection for 
pneumonia.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of rheumatic fever.

4.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) for the 
Boston, Massachusetts RO of the Department of Veterans 
Affairs (VA) which, in pertinent part, found that new and 
material evidence had not been submitted to re-open the 
claims for service connection for arthritis and pneumonia, 
continued a non-compensable evaluation for the service-
connected residuals of rheumatic fever, and denied service 
connection for a heart murmur.  In a December 2006 rating 
decision, the evaluation for residuals of rheumatic fever was 
increased to 10 percent, effective September 23, 2003, which 
was the original date of the claim for an increased rating.  
The veteran has continued his appeal.

The Board notes that it does not appear that the veteran 
specified in which joints he was claiming service connection 
for arthritis in his November 2003 original claim statement.  
In an October 1986 decision, the RO denied service connection 
for arthritis in the veteran's lumbar spine.  Consequently, 
upon receiving the veteran's November 2003 claim, the RO 
conducted a new-and-material evidence analysis to determine 
if it was proper to re-open the veteran's lumbar spine 
arthritis claim.  However, in his October 2006 personal 
hearing before a rating officer at the RO, the veteran 
discussed arthritis in his fingers, legs, and arms.  As the 
RO only considered the claim of arthritis in the lumbar 
spine, the Board will only consider the issue of arthritis in 
the lumbar spine in this decision.  The Board refers the 
issue of service connection for arthritis in the veteran's 
fingers, legs, and arms to the RO for appropriate action.  
Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury, even 
if the symptomatology of the two are the same).

In October 2006, the veteran presented personal testimony 
during a hearing before a decision officer at the RO.  A 
transcript of the hearing is of record.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in December 2007.  Therefore, his request for a 
central office Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2007).

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of rheumatic fever is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an October 1986 rating decision the RO denied service 
connection for arthritis as the evidence did not show that 
arthritis was present during the veteran's active service, 
was caused by active service, or was related to a service-
connected disability; the veteran did not perfect an appeal 
of that decision, and that determination has become final.

3.  Evidence added to the record since the October 1986 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for 
arthritis.

4.  In a December 1993 rating decision the RO denied service 
connection for pneumonia as the evidence did not show that 
the veteran's present pneumonia was caused or aggravated by 
active service; the veteran did not perfect an appeal of that 
decision, and that determination has become final.

5.  Evidence added to the record since the December 1993 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for 
pneumonia.

6.  The evidence of record demonstrates the veteran's claimed 
heart murmur is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for arthritis may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for pneumonia may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A heart murmur was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.

A review of the February 2004 notice shows that while the RO 
provided notice that described what evidence would be 
necessary to substantiate the veteran's claims for service 
connection, the letter did not identify the basis for the 
previous denials of service connection for arthritis and 
pneumonia.  However, the RO provided notice to the veteran of 
the basis of the previous denials in correspondence dated in 
May 2004.  Although a notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in 
September 2006 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The Board notes the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a heart murmur but is of the opinion that such 
an examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he currently has a 
heart murmur.  Current VA treatment records are negative for 
signs of a heart murmur.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.



Law and Regulations-New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence - Arthritis and Pneumonia

In an October 1986 rating decision, the RO denied entitlement 
to service connection for arthritis.  The evidence of record 
at the time of that decision included service treatment 
records, private treatment notes, and VA examination reports.  
The October 1986 rating action noted, in essence, that the 
service treatment records were negative for arthritis, and 
although the veteran had currently-diagnosed degenerative 
arthritis, there was no evidence which connected that 
arthritis with his active service or other service-connected 
disabilities.  The veteran did not perfect an appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104 (2007).

Later, in a December 1993 rating decision, the RO denied 
entitlement to service connection for pneumonia.  After 
evaluating the evidence of record, the RO found that the 
veteran was treated for pneumonic tuberculosis while on 
active duty, and the veteran had previously been granted 
service connection for tuberculosis.  It was held that the 
veteran's current pneumonia was not caused or aggravated by 
active duty service.  The veteran did not perfect an appeal, 
and this decision also became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the October 1986 and 
December 1993 rating decisions includes private medical 
records from January 2004 to June 2004, VA outpatient records 
from February 1993 to February 2007, additional statements 
from the veteran, and the transcript of a personal hearing 
before a rating officer at the RO.  While some of the records 
note arthritis and degenerative joint disease, none of the 
records refer to the presence of arthritis in service or 
provide a connection between any present arthritis and any 
symptoms or event from active service.  Also, while the 
records clearly show that the veteran has been treated for 
pneumonia, none of the records relate his present pneumonia 
to any disease incurred or caused by active service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
October 1986 and December 1993 rating decisions is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claims.  
The evidence added to the record does not include competent 
evidence which demonstrates that the veteran's current 
arthritis was present in service, was caused by his active 
service, or was caused by another service-connected 
disability, which were the bases for the prior determination.  
The newly added evidence also does not include competent 
evidence which demonstrates that the veteran's current 
pneumonia symptoms were caused by his active service.  The 
medical reports merely reflect the veteran's current 
condition, are redundant of the evidence previously 
considered, and do not raise a reasonable possibility of 
substantiating the claim.  

The Board does not dispute that the veteran currently 
experiences symptoms of arthritis and has experienced 
symptoms of pneumonia.  Unfortunately, there is still no 
competent medical evidence of record which provides a nexus 
between the veteran's current arthritis and pneumonia 
symptoms and his active service.  As the information provided 
in support of the application to reopen the claim for service 
connection for arthritis does not include new and material 
evidence, the appeal as to these issues must be denied.

Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Service Connection - Heart Murmur

Service treatment records show that in February 1943, the 
veteran had a systolic heart murmur at apex.  A February 1943 
electrocardiogram (ECG) concluded that the veteran had 
myocardial disease with a prolonged P-R interval.  However, 
an ECG performed in March 1943 was normal.  Later that month, 
following another ECG, the examiner reported some myocardial 
damage.  An April 1943 note states that the systolic murmur 
was still present.  The April 1943 medical board report 
reveals the presence of a systolic murmur.

On VA examination in June 1943, the examiner noted that no 
heart murmurs were present.  An October 1944 VA examination 
report shows that the veteran had a normal cardiovascular 
system.  A VA examiner reported in March 1948 that the 
veteran's heart sounded distant, systolic at apex, with no 
definite cardiac enlargement.  A March 1948 ECG yielded 
normal results and no abnormalities.  In February 1951 and 
August 1952, VA examiners remarked that the veteran had no 
heart murmurs when he was erect, but when he was recumbent, 
there was a systolic murmur at the apex.  No other murmurs 
were noted.  March 1951 and September 1952 ECGs were within 
normal limits.  A VA examiner remarked in February 1953 that 
the veteran's heart sounded of good quality with no 
irregularities.  A short grade I systolic murmur not 
transmitted was noted, and the ECG was within normal limits.  
On VA examination in April 1955, no murmur was present.

In November 1996, a 24-Hour Holter Monitor evaluation of the 
veteran was performed.  The long-term ECG study exhibited a 
normal sinus rhythm.  A VA ECG from December 1996 reveals a 
normal sinus rhythm with first degree atrioventricular block 
and premature ventricular contraction.  A VA heart 
examination in November 2000 shows that there was a question 
of transmitted systolic murmur heard in the carotids.  The 
examiner stated that a grade two to three out of six ejection 
type systolic murmur was heard which varied with cardiac 
cycle length.

In April 2003, a VA ECG showed a normal sinus rhythm with a 
first degree atrioventricular block present.  A June 2004 
cardiology note states that the veteran had a regular rhythm 
but an early peaking systolic murmur.  Another VA treatment 
note from June 2004 indicates that the veteran had no heart 
murmurs.  While one VA treatment note from July 2004 showed a 
systolic murmur heard loudest at the upper sternal border, 
another July 2004 note states that the veteran's heart had a 
normal sinus rhythm with no murmur.  VA treatment notes from 
September 2004 and May 2005 indicate that the veteran's heart 
had a normal sinus rhythm with no murmur.

At the veteran's October 2006 hearing before an officer at 
the RO, he stated that he had a heart murmur since his time 
on active duty.  He said that examiners had told him that he 
had a heart murmur.  He said that there was evidence that he 
currently had a heart murmur.  

The record does not reflect that the veteran has a diagnosed 
chronic cardiovascular disease.  Reference is made to 
38 C.F.R. § 3.303, wherein it is stated, "With chronic 
disease shown as such in service . . . so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that . . . any 
abnormality of heart action or heart sounds, . . will permit 
service connection of disease of the heart, first shown as a 
clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity.  

There is no dispute that the veteran has had, since service, 
abnormality of heart action or heart sounds; as shown by 
heart murmurs; however, he has no identified chronic 
cardiovascular as a result of the murmur.  Without competent 
evidence of a currently diagnosed disorder and a link between 
that disorder and active duty, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis; the 
appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for pneumonia; the 
appeal is denied.

Entitlement to service connection for a heart murmur is 
denied.

	


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the veteran dated in 
February 2004 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 7000 required for an increased rating.

The Board notes that the veteran's last VA compensation and 
pension examination for his residuals of rheumatic fever was 
in November 2000.  The Board also observes that the veteran 
was scheduled for a VA examination in March 2004, and the 
veteran failed to report to it.  It is not clear from a 
review of the claims file if the veteran was given proper 
notice of the date, time, and location of the VA examination.  
VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2007).  However, the Board advises 
the veteran that the Court of Appeals for Veterans Claims has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he has 
information that is essential in obtaining evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.104 Diagnostic Code 7000 
(2007).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
residuals of rheumatic fever since 
June 2006.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a cardiology 
examination for his residuals of 
rheumatic fever at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician performing 
the examination.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  The examiner 
should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
residuals of rheumatic fever:

(a)  Chronic congestive heart failure, 
or; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction 
of less than 30 percent; or

(b)  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 
METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; 
or

(c)  Workload of greater than 5 METs 
but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X- ray; 
or

(d)  Workload of greater than 7 METs 
but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute.  When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's residuals of 
rheumatic fever alone affect his 
employability.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notification(s), including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


